[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-14212                   APRIL 30, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                   D. C. Docket No. 07-00018-CR-CDL-4

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

CHRISTOPHER M. KING,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                               (April 30, 2009)

Before TJOFLAT, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

     Christopher M. King appeals his 24-month statutory maximum sentence
upon revocation of supervised release, pursuant to 18 U.S.C. § 3583(e)(3). King

contends that the district court erred in imposing a procedurally and substantively

unreasonable sentence under Gall v. United States, 552 U.S. __, __, 128 S. Ct. 586,

597 (2007), especially because the Guidelines called for a range between 4 to 10

months’ imprisonment.

      On November 15, 2007, having pled guilty to one count of theft of a motor

vehicle, the district court sentenced King to 6 months imprisonment, credited in

full for time served, a $1,000 fine, and 3 years supervised release. King’s term of

supervised release began in November 2007. In January 2008, the probation office

filed a petition for revocation, which as amended in May 2008, listed the following

alleged violations of supervised release: (1) theft by receiving stolen property and

fleeing and/or attempting to elude police officers on January 14, 2008; (2) unlawful

possession of ecstasy on January 14, 2008; and (3) four counts of grand theft auto

on military bases from December 7, 2007 through January 12, 2008. The district

court held a hearing, heard witnesses, and sentenced King to 24 months

imprisonment.

      “We . . . review a district court’s revocation of supervised release for an

abuse of discretion.” United States v. Velasquez, 524 F.3d 1248, 1252 (11th Cir.

2008) (per curiam). “We review the sentence imposed upon the revocation of



                                          2
supervised release for reasonableness.” Id. In considering the reasonableness of a

sentence, we employ an abuse of discretion standard. United States v. Ellisor, 522
F.3d 1255, 1273 n.25 (11 th Cir. 2008). “Reasonableness” includes both procedural

and substantive components. Gall, 552 U.S. at __, 128 S. Ct. at 597.

      Procedural errors may include the district court’s failure to calculate the

Guidelines range correctly, treatment of the Guidelines as mandatory, failure to

consider the factors in 18 U.S.C. § 3553(a), or failure to explain adequately the

chosen sentence. Id. The district court should consider the § 3553(a) factors, as

well as the defendant’s arguments, at sentencing upon revocation of supervised

release. See United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005) (per

curiam); 18 U.S.C. § 3583(e). Section 3553(c) requires the district court to state

the reasons for imposing a particular sentence. However, the district court need

not discuss each and every § 3553(a) factor in announcing the sentence. See

Talley, 431 F.3d at 786.

      In considering the substantive reasonableness of a sentence, we “may find

that a district court has abused its considerable discretion if it has weighed the

factors in a manner that demonstrably yields an unreasonable sentence.” United

States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008). In other words, if the district

court made a clear error in judgment in weighing the factors, this Court will



                                           3
remand for resentencing. Id. If the sentence imposed lies outside of the Guidelines

range, the degree of the variance is relevant to the substantive reasonableness of

the sentence and, in general, “a major departure should be supported by a more

significant justification than a minor one.” Gall, 552 U.S. at __, 128 S. Ct. at 597.

Generally, due deference is owed to “the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.” Id.

      Here, the district court did not abuse its discretion in sentencing King to a

24-month statutory maximum sentence. First, as to procedural reasonableness, the

district court adequately considered the § 3553(a) factors, including (1) the nature

and circumstances of the offense and the history and characteristics of King by

discussing the short amount of time that elapsed between his first conviction and

revocation, the similarity between the underlying offense and the conduct that led

to revocation, and his possession of ecstasy; (2) the need to reflect the seriousness

of the offense, to afford adequate deterrence, to promote respect for the law, to

provide just punishment for the offense, and to protect the public by noting the

futility of King’s initial six-month sentence and the need to deter his escalating

criminal activity; and (3) the advisory Guidelines range. Furthermore, the district

court stated explicitly that it considered the § 3553(a) factors but that it found the

advisory Guidelines range inadequate in light of the totality of the circumstances.



                                            4
See Talley, 431 F.3d at 786 (concluding “that an acknowledgment by the district

court that it has considered the defendant’s arguments and the factors in section

3553(a) is sufficient under Booker1 ”). Second, as to substantive reasonableness,

the district court specifically justified its upward variance, considering (1) the

similarity between the underlying offense and the conduct that led to revocation of

his supervised release, i.e., auto theft from a military base in order to commit credit

card fraud; (2) the short time span between the imposition of supervised release

and the revocation, approximately two months; and (3) the fact that King, an army

veteran, continued to steal from fellow soldiers.

      Upon review of the record and the parties’ briefs, we conclude that the

district court did not abuse its discretion. Accordingly, we affirm.

      AFFIRMED.




      1
          United States v. Booker, 543 U.S. 220, 125 S. Ct. 738 (2005).

                                                5